Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 8/25/21 has been entered. Claims 1-18 have been canceled.  Claims 19, 21, 27, 30, and 32 have been amended.  Claims 19-36 remain pending in the application.
Applicant’s amendments to the Specification and Drawings have overcome each and every objection to the drawings set forth in the Non-Final Office Action mailed 5/28/21.
Response to Arguments
Applicant’s arguments with respect to claims 19-22, 26-27, 29-33, and 36 (see Remarks filed 8/25/21, Page 5) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has argued claims 23-24, 28, and 34 are allowable for the same reasons as those indicated for claims 19-22, 26-27, 29-33, and 36 (see Remarks fled 
Claim Objections
Claim 19 is objected to because “the gas turbine” in lines 9-10 should be --a gas turbine--.
Claim 27 is objected to because of the following informalities: 
“outer upstream lip; and” in line 11 should be --outer upstream lip;--
“structure,” in line 12 should be --structure;--
“flat portion,” in line 14 should be --flat portion; and--.
Claim 32 is objected to because of the following informalities:
“lip; and” in line 4 should be --lip;--
“structure, and” in line 5 should be --structure; and--
“the L-shaped rail” in line 7 should be --an L-shaped rail--
“the gas turbine” in lines 7-8 should be --a gas turbine--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 recites limitations which substantially mirror the amended limitations of claim 27 from which claim 28 depends, and thereby claim 28 fails to further limit claim 27.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 19-22, 24, 26-33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zborovsky et al. (U.S. 2006/0123797) in view of Schiavo (WO2016068857A1).

    PNG
    media_image1.png
    489
    581
    media_image1.png
    Greyscale

Re claim 19:
Zborovsky discloses a gas turbine sealing interface (300, transition-to-turbine seal - Para 20 (a type of gas turbine sealing interface as shown in Figs. 3A and 3B)) to seal a gap (Claim 1 - “a gap between an outlet of a gas turbine engine transition and a 
an outlet exit frame (350 - transition exit rale - Para 21 (a type of outlet exit frame as shown in Figs. 3B and 3C)) of the transition duct (109) including a fastener hole (Modified Fig. 3B above - A (person having ordinary skill in the art would recognize element A as a type of fastener hole as it is shown receiving bolt 320 (referenced in Para 21) therethrough)); 
a first stage turbine vane structure (333, outer front end - Para 20 (a type of first stage turbine vane structure as shown in Fig. 3A and as described in Para 20)) including an upstream lip (337, leading edge rail - Para 20 (a type of upstream lip as shown in Figs. 3A and 3B));
a seal (340, seal - Para 22) coupling the outlet exit frame (350) to the first stage turbine vane structure (333)(see Fig. 3B - element 340 is shown coupling element 350 to element 330 (element 333 is part of element 330 as described in Para 20) in the direction indicated by element 326);
an L-shaped rail (302, transition exit seal - Para 21 (a type of L-shaped rail as shown in Fig. 3B and as described in Para 21)) including a flat portion (304, plate - Para 21 (a type of flat portion as shown in Fig. 3B)) and a lipped portion (310, male member - Para 21 (a type of lipped portion as shown in Fig. 3B)) disposed perpendicularly to the flat portion (304)(see Fig. 3B - element 310 is shown disposed perpendicularly to element 304); and

wherein a downstream portion (349, second female member - Para 22) of the seal (340) comprising a second groove (354, radial seal slot - Para 22 (a type of second groove as shown in Fig. 3B)) engages the upstream lip (337) of the first stage turbine vane structure (333)(see Fig. 3B - element 354 is shown engaging element 337), and 
wherein the seal (340) is secured to the outlet exit frame (350) via the L-shaped rail (302)(see Fig. 3B - element 340 is shown secured to element 350 in the direction indicated by element 326 via element 302).  
Zborovsky fails to disclose a pin extending from a first slot within the seal and into a corresponding second slot within the L-shaped rail preventing circumferential rotation of the seal during operation of the gas turbine.
Schiavo teaches an interface (see Fig. 2 and Page 10, Lines 20-30) between a seal (34, inner seal member - Page 10, Line 21) and an L-shaped rail (36, outer seal member - Page 10, Line 21 (see Fig. 2 where element 36 is shown as a type of L-shaped rail)) wherein a pin (60, anti-rotation pin - Page 10, Line 22) extends from a first slot (34D, slot - Page 10, Line 20) within the seal (34) and into a corresponding second slot (36D, slot - Page 10, Line 20) within the L-shaped rail (36)(see Fig. 2 and Page 10, Lines 20-25) preventing circumferential rotation of the seal during operation of a gas turbine engine (Page 1, Lines 5-6 - “for use in gas turbine engines”)(see Fig. 2 and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled interface between seal and L-shaped rail of Zborovsky (as shown in Fig. 3B) after the interface between seal and L-shaped rail of Schiavo (thereby including the slots of Schiavo in the seal and L-shaped rail of Zborovsky and coupling them with the pin of Schiavo) for the advantage of militating against circumferential movement between the elements (Schiavo; Page 10, Lines 20-25).
Re claim 20:
Zborovsky in view of Schiavo teaches the gas turbine sealing interface as claimed in claim 19 (described above).
Zborovsky discloses wherein the L- shaped rail (302) is secured to the outlet exit frame (350) via a fastener (320, bolt - Para 21) disposed in the fastener hole (Modified Fig. 3B above - A)(see Modified Fig. 3B above - element 302 is shown secured to element 350 via element 320 which is shown disposed in element A).
Re claim 21:
Zborovsky in view of Schiavo teaches the gas turbine sealing interface as claimed in claim 20 (described above).
Zborovsky discloses wherein the first groove (348) receives the lipped portion (310) of the L-shaped rail (302)(see Fig. 3B - element 348 is shown receiving element 310), 

wherein the fastener (320) is disposed through the through-hole (306) and fastener hole (Modified Fig. 3B above - A) securing the seal (340) to the outlet exit frame (350)(see Fig. 3B - element 320 is shown securing element 340 to element 350 through element 302).
Re claim 22:
Zborovsky in view of Schiavo teaches the gas turbine sealing interface as claimed in claim 19 (described above).
Zborovsky discloses wherein the L- shaped rail (302) comprises a plurality of adjacent rail segments (see Fig. 3C - element 302 is shown as a plurality of adjacent segments).
Re claim 24:
Zborovsky in view of Schiavo teaches the gas turbine sealing interface as claimed in claim 19 (described above).
Zborovsky fails to disclose wherein the L- shaped rail (302) includes a coating.
Zborovsky teaches wherein a surface of a male member/female member interface includes a coating (Para 33 - “the transition-to-turbine seal may additionally 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized the coating of Zborovsky could have been included on the L-shaped rail (302) of Zborovsky because the L-shaped rail (302) of Zborovsky includes a male member (310) per Para 21 which is part of a male member/female member interface (see Fig. 3B - element 310, which is a male member per Para 21 is shown interfacing with element 345, which is a female member per Para 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the coating of Zborovsky on the L-shaped rail of Zborovsky/Schiavo for the advantage of reducing vibration (Zborovsky - Para 33 - “a material applied to or added to a surface of a male member/female member interface to reduce vibration”) and wear (Zborovsky - Para 33 - “Wear resistant coatings”).
Re claim 26:
Zborovsky in view of Schiavo teaches the gas turbine sealing interface as claimed in claim 19 (described above).
Zborovsky discloses wherein the seal (340) comprises a nickel-based superalloy (Para 35 - “the stage-1 seal to comprises a nickel-chromium-iron-molybdenum alloy (e.g., HASTELLOY ® X alloy)” (a type of nickel-based superalloy)) or 
Re claim 27:
Zborovsky discloses a gas turbine engine (100, gas turbine engine - Para 18) including a transition duct (109, transition - Abstract (a type of transition duct as shown in Figs. 3A and 3B)) extending between a combustor (108, combustion chamber - Para 18) of the gas turbine engine (100) and a first stage turbine vane structure (330, row 1 vane segment - Para 20 (a type of first stage turbine vane structure as shown in in Fig. 3A)), the gas turbine engine (100) comprising: 
an inner sealing interface (see Fig. 3A - person having ordinary skill in the art would recognize element 300 at element 331 as a type of inner sealing interface because it is a “transition-to-turbine seal” per Para 20 that is located at “inner front end” of “row 1 vane segment 330” per Para 20 and as shown in Fig. 3A) coupling a radially inner flange (114, transition - Para 18 (see Fig. 3A - element 114 is shown as a type of inner flange as it is located at element 331 which is the “inner front end” per Para 20)) of an outlet exit frame (350 - transition exit rale - Para 21 (a type of outlet exit frame as shown in Figs. 3B and 3C)) to a radially inner upstream lip (335, leading edge rail - Para 20 (shown as a type of radially inner upstream lip in Fig. 3A)) of the first stage turbine vane structure (330)(see Fig. 3A - element 300 at 331 is shown coupling element 114 to element 335); and 
an outer sealing interface (see Fig. 3A - person having ordinary skill in the art would recognize element 300 at element 333 as a type of outer sealing interface because it is a “transition-to-turbine seal” per Para 20 that is located at “outer front end” of “row 1 vane segment 330” per Para 20 and as shown in Fig. 3A) coupling a radially outer flange (114, transition - Para 18 (element 114 is shown with a corresponding 
wherein the inner sealing interface (300 at element 331 in Fig. 3A) and the outer sealing interface (300 at element 333 in Fig. 3A) comprise: 
the outlet exit frame (350) of the transition duct (109) including a fastener hole (Modified Fig. 3B above - A (person having ordinary skill in the art would recognize element A as a type of fastener hole as it is shown receiving bolt 320 (referenced in Para 21) therethrough))(see Fig. 3a where corresponding versions of element A identified in Modified Fig. 3B are shown at both 300 at element 331 and 300 at element 333); 
the first stage turbine vane structure (330) including the radially inner and the radially outer upstream lip (335 and 337)(see Fig. 3A where element 335 is shown at 300 at element 331 and where element 337 is shown at 300 at element 333); and 
a seal (340, seal - Para 22)(see Figs. 3A and 3B - a corresponding element 340 is shown at both 300 at element 331 and 300 at element 333) coupling the outlet exit frame (350) to the first stage turbine vane structure (330)(see Figs. 3A and 3B - in Fig. 3B, element 340 is shown coupling element 350 to element 330 in the direction indicated by element 326), 

wherein an upstream portion (345, first female member - Para 22 (a type of upstream portion as shown between views of Fig. 3B and 3A)) of the seal (340) includes a U-shaped cross section forming a first groove (348, axial seal slot - Para 22 (a type of first groove as shown in Fig. 3B))(see Fig. 3B - a type of U-shaped cross section is shown at element 345 forming element 348), 
wherein a downstream portion (349, second female member - Para 22) of the seal (340) comprising a second groove (354, radial seal slot - Para 22 (a type of second groove as shown in Fig. 3B)) engages the upstream lip (335 and 337) of the first stage turbine vane structure (330)(see Figs. 3A and 3B - in Fig. 3B, element 354 is shown engaging element 337 and in Fig. 3A an element corresponding to element 354 is shown engaging element 335 at 300 at element 331), and 
wherein the seal (340) is secured to the outlet exit frame (350) via the L-shaped rail (302)(see Figs. 3A and 3B - in Fig. 3B, element 340 is shown secured to element 350 in the direction indicated by element 326 via element 
Zborovsky fails to disclose a pin extending from a first slot within the seal and into a corresponding second slot within the L-shaped rail preventing circumferential rotation of the seal during operation of the gas turbine.
Schiavo teaches an interface (see Fig. 2 and Page 10, Lines 20-30) between a seal (34, inner seal member - Page 10, Line 21) and an L-shaped rail (36, outer seal member - Page 10, Line 21 (see Fig. 2 where element 36 is shown as a type of L-shaped rail)) wherein a pin (60, anti-rotation pin - Page 10, Line 22) extends from a first slot (34D, slot - Page 10, Line 20) within the seal (34) and into a corresponding second slot (36D, slot - Page 10, Line 20) within the L-shaped rail (36)(see Fig. 2 and Page 10, Lines 20-25) preventing circumferential rotation of the seal during operation of a gas turbine engine (Page 1, Lines 5-6 - “for use in gas turbine engines”)(see Fig. 2 and Page 10, Lines 20-25 - “…to militate against circumferential (rotational) movement of the outer seal structure 30 relative to the transition seal structure 14 and the vane seal structure 18.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled interface between seal and L-shaped rail of Zborovsky (as shown in Fig. 3B) after the interface between seal and L-shaped rail of Schiavo (thereby including the slots of Schiavo in the seal and L-shaped rail of Zborovsky and coupling them with the pin of Schiavo) for the advantage of militating against circumferential movement between the elements (Schiavo; Page 10, Lines 20-25).
Re claim 28:
Zborovsky in view of Schiavo teaches wherein a pin (Schiavo; 60) extends from a first slot (Schiavo; 34D) within the seal (Zborovsky; 340) and into a corresponding second slot (Schiavo; 36D) within the L-shaped rail (Zborovsky; 302) preventing circumferential rotation of the seal (Zborovsky; 340) during operation of the gas turbine engine (Zborovsky; 100)(Schiavo; Page 10, Lines 20-25).
Re claim 29:
Zborovsky in view of Schiavo teaches the gas turbine engine as claimed in claim 27 (described above).
Zborovsky discloses wherein the L- shaped rail (302) is secured to the outlet exit frame (350) via a fastener (320, bolt - Para 21) disposed in the fastener hole (Modified Fig. 3B above - A)(see Modified Fig. 3B above - element 302 is shown secured to element 350 via element 320 which is shown disposed in element A).
Re claim 30:
Zborovsky in view of Schiavo teaches the gas turbine engine as claimed in claim 29 (described above).
Zborovsky discloses wherein the first groove (348) receives the lipped portion (310) of the L-shaped rail (302)(see Fig. 3B - element 348 is shown receiving element 310), 
wherein the flat portion (304) includes a through-hole (306, one or more holes - Para 21 (shown as a type of through-hole in Fig. 3B))(see Fig. 3B - element 306 is shown included in element 304) that mates to the fastener hole (Modified Fig. 3B above - A) such that the through-hole (306) and the fastener hole (Modified Fig. 3B above - A) 
wherein the fastener (320) is disposed through the through-hole (306) and fastener hole (Modified Fig. 3B above - A) securing the seal (340) to the outlet exit frame (350)(see Fig. 3B - element 320 is shown securing element 340 to element 350 through element 302).
Re claim 31:
Zborovsky in view of Schiavo teaches the gas turbine engine as claimed in claim 27 (described above).
Zborovsky discloses wherein the L- shaped rail (302) comprises a plurality of adjacent rail segments (see Fig. 3C - element 302 is shown as a plurality of adjacent segments).
Re claim 32:
Zborovsky discloses a gas turbine sealing interface (300, transition-to-turbine seal - Para 20 (a type of gas turbine sealing interface as shown in Figs. 3A and 3B)) to seal a gap (Claim 1 - “a gap between an outlet of a gas turbine engine transition and a row 1 vane segment”) between a transition duct (109, transition - Abstract (a type of transition duct as shown in Figs. 3A and 3B)) and a turbine section component (330, row 1 vane segment - Para 20 (a type of turbine section component as shown in Fig. 3A)), comprising: 
an outlet exit frame (350 - transition exit rale - Para 21 (a type of outlet exit frame as shown in Figs. 3B and 3C)) of the transition duct (109) including a fastener hole 
a first stage turbine vane structure (333, outer front end - Para 20 (a type of first stage turbine vane structure as shown in Fig. 3A and as described in Para 20)) including an upstream lip (337, leading edge rail - Para 20 (a type of upstream lip as shown in Figs. 3A and 3B)); and 
a seal (340, seal - Para 22) coupling the outlet exit frame (350) to the first stage turbine vane structure (333)(see Fig. 3B - element 340 is shown coupling element 350 to element 330 (element 333 is part of element 330 as described in Para 20) in the direction indicated by element 326), and
the L-shaped rail (302, transition exit seal - Para 21 (a type of L-shaped rail as shown in Fig. 3B and as described in Para 21)),
wherein an upstream portion (345, first female member - Para 22 (a type of upstream portion as shown between views of Fig. 3B and 3A)) of the seal (340) includes a U-shaped cross section forming a first groove (348, axial seal slot - Para 22 (a type of first groove as shown in Fig. 3B))(see Fig. 3B - a type of U-shaped cross section is shown at element 345 forming element 348), 
wherein a downstream portion (349, second female member - Para 22) of the seal (340) comprising a second groove (354, radial seal slot - Para 22 (a type of second groove as shown in Fig. 3B)) engages the upstream lip (337) of the first stage turbine vane structure (333)(see Fig. 3B - element 354 is shown engaging element 337), and 

Zborovsky fails to disclose a pin extending from a first slot within the seal and into a corresponding second slot within the L-shaped rail preventing circumferential rotation of the seal during operation of the gas turbine.
Schiavo teaches an interface (see Fig. 2 and Page 10, Lines 20-30) between a seal (34, inner seal member - Page 10, Line 21) and an L-shaped rail (36, outer seal member - Page 10, Line 21 (see Fig. 2 where element 36 is shown as a type of L-shaped rail)) wherein a pin (60, anti-rotation pin - Page 10, Line 22) extends from a first slot (34D, slot - Page 10, Line 20) within the seal (34) and into a corresponding second slot (36D, slot - Page 10, Line 20) within the L-shaped rail (36)(see Fig. 2 and Page 10, Lines 20-25) preventing circumferential rotation of the seal during operation of a gas turbine engine (Page 1, Lines 5-6 - “for use in gas turbine engines”)(see Fig. 2 and Page 10, Lines 20-25 - “…to militate against circumferential (rotational) movement of the outer seal structure 30 relative to the transition seal structure 14 and the vane seal structure 18.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled interface between seal and L-shaped rail of Zborovsky (as shown in Fig. 3B) after the interface between seal and L-shaped rail of Schiavo (thereby including the slots of Schiavo in the seal and L-shaped rail of Zborovsky and coupling them with the pin of Schiavo) for the advantage of 
Re claim 33:
Zborovsky in view of Schiavo teaches the gas turbine sealing interface as claimed in claim 32 (described above).
Zborovsky discloses wherein the first groove (348) receives a flange (302, transition exit seal - Para 21 (a type of flange as shown in Figs. 3B and 3C)) of the outlet exit frame (350)(see Fig. 3B - person having ordinary skill in the art would recognize element 302 is part of element 350 as it is shown assembled with and thereby part of element 350) securing the seal (340) to the outlet exit frame (350)(see Fig. 3B - element 348 is shown receiving element 302 thereby securing element 340 to element 350 in the direction indicated by element 326). 
Re claim 36:
Zborovsky in view of Schiavo teaches the gas turbine sealing interface as claimed in claim 32 (described above).
Zborovsky discloses wherein the seal (340) comprises a nickel-based superalloy (Para 35 - “the stage-1 seal to comprises a nickel-chromium-iron-molybdenum alloy (e.g., HASTELLOY ® X alloy)” (a type of nickel-based superalloy)) or a nickel-cobalt based superalloy.
Claims 23 and 34 is rejected under 35 U.S.C. 103 as being unpatentable over Zborovsky et al. (U.S. 2006/0123797) in view of Schiavo (WO2016068857A1), as applied to claims 19 and 32 above, and further in view of Melton (U.S. 2014/0000267).
Re claims 23 and 34:

Zborovsky/Schiavo fails to disclose wherein the outlet exit frame includes a coating.
Melton teaches wherein an outlet exit frame (50, end frame - Para 31 (shown as a type of outlet exit frame in Fig. 3)) includes a coating (Para 31 - “at least a portion of the end frame 50 terminal end 54 may be coated with a heat resistant material 64.  For example, but not limiting of, a thermal barrier coating.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the coating of Melton on the exit frame of Zborovsky/Schiavo for the advantage of providing a thermal barrier between the exit frame and the hot gas flowing through the transition duct (Melton; Para 31).
Allowable Subject Matter
Claims 25 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 25 and 35 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein a length of the seal from an upstream edge of the upstream portion to a downstream edge of the downstream portion is in a range of 46 mm to 48 mm” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 25 and 35.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Michel et al. (U.S. 3,938,906) teaches a pin (18) extending from a first slot (30) within a seal (14) and into a corresponding second slot (28) within an L-shaped rail (Col. 2, Lines 23-24 (“hole 28 in one wall of the groove 24” shown in Figs. 2-4 shown as a type of L-shaped rail)) preventing circumferential rotation of the seal (14) during operation of a gas turbine (12)(Col. 2, Lines 20-30).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        9/14/21


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, September 16, 2021